Citation Nr: 1022619	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-22 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.

2.  Entitlement to service connection for a cyst, left 
kidney.

3.  Entitlement to service connection for temporomandibular 
joint disease (TMJ), to include as secondary to service-
connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for pulmonary 
tuberculosis.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
May 1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In the Veteran's August 2008 substantive appeal, the 
Veteran's attorney raises a claim for service connection for 
bruxism as secondary to service-connected post-traumatic 
stress disorder.  This issue, which has not been developed 
and adjudicated by the RO, is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  A back disorder was not demonstrated during service or 
until many years later; and there is no competent medical 
evidence showing a relationship between this disorder and 
active service.  On the contrary, medical evidence relates 
the Veteran's back disability to a work related injury.  
Arthritis was noted many years post-service.

3.  The Veteran has been diagnosed with cyst, left kidney; 
however, this is not a condition that is among the 
disabilities recognized by VA as associated with Agent Orange 
exposure.

4.  A cyst, left kidney was not shown in service or for many 
years thereafter, and there is no medical evidence of a nexus 
between any diagnosed cyst, left kidney first documented many 
years after service, and the Veteran's active military 
service, to include in-service exposure to Agent Orange.

5.  There is no competent medical evidence showing that the 
Veteran currently has TMJ.

6.  Service connection is in effect for posttraumatic stress 
disorder.  Evidence reveals that he was given Elavil for 
psychiatric symptoms for many years.  Medical opinion on file 
reasonably attributes the tinnitus to the use of Elavil.

7.  The Veteran does not have right ear hearing loss to an 
extent recognized as a disability for VA purposes.

8.  Left ear hearing loss was not manifested in service or 
within the Veteran's first post service year; and a 
preponderance of the evidence is against a finding that his 
left ear hearing loss disability is related to his service.

9.  A positive purified protein derivative (PPD) test does 
not constitute evidence of past or present active 
tuberculosis; pulmonary tuberculosis was not diagnosed during 
service or at any time thereafter. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic low 
back disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for cyst, left 
kidney, to include as due to Agent Orange exposure, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 
5107 ((West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).
3.  The criteria for service connection for TMJ, to include 
as secondary to service-connected PTSD, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

4.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

5.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for service connection for tinnitus are 
met on a secondary basis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2009).

6.  The criteria for service connection for pulmonary 
tuberculosis are not met. 3 8 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veteran s v. Secretary of Veteran 
s Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a February 2007 pre-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claims for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claims.  In addition, the letter provided the Veteran 
with information regarding disability ratings and effective 
dates consistent with Dingess/Hartman.  The October 2007 RO 
rating decision reflects the initial adjudication of the 
claims for service connection on appeal.  Hence, the February 
2007 letter-which meets all four of Pelegrini's content of 
notice requirement- also meets the VCAA's timing of notice 
requirement.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records and the reports of VA examinations.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran as well as by his 
attorney, on his behalf.  While the Veteran's attorney 
asserts that additional VA examinations are warranted, the 
Board disagrees.  

The Veteran was afforded VA audiology and dental examinations 
in September 2007 regarding the Veteran's claims for service 
connection for tinnitus, hearing loss, and TMJ.  The reports 
of those examinations, and the other evidence of record, 
contain the findings needed to properly adjudicate his claims 
for service connection for hearing loss, tinnitus, and TMJ.  
The articles submitted by the Veteran regarding hearing loss 
and tinnitus do not address the facts in this particular 
Veteran's case, the findings are generic in nature.  The 
opinions of the September 2007 VA examiners were based upon a 
physical examination of the Veteran, a review of his claims 
file, and each examiner provided a rationale for the 
conclusion reached.  The Board therefore concludes that the 
September 2007 medical opinions are adequate and additional 
examinations are not warranted.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).
 
With regard to the claims for service connection for a 
chronic low back disability, a cyst, left kidney, and 
pulmonary tuberculosis, the Board finds that VA examinations 
are not warranted.  With regard to the Veteran's chronic low 
back disability and cyst, left kidney, there is no evidence 
even suggesting that a current disability 'may be associated' 
with military service, and there is a lack of credible 
evidence of continuity of symptomatology (as discussed in 
detail below).  With regards to pulmonary tuberculosis, there 
is no evidence of a current disability.  Therefore, under the 
circumstances, no VA examination and/or opinion is necessary.  
See, e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

Certain conditions, such as sensorineural hearing loss, 
arthritis, and active tuberculosis, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within a year after service (or within 3 years for 
tuberculosis).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a). 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

A.  Chronic low back disability

Service treatment records (STRs) do not reflect any 
complaints, findings, symptoms, or diagnosis of a low back 
disability. 

Private medical records from J. W. Long, D.O, dated from 
April 1979 to May 1985 are negative for complaints, findings, 
or diagnosis pertaining to the low back.  January 1980 and 
May 1981 records note that the Veteran does construction work 
with welding.  Physical examination in January 1980 and in 
July 1982 noted no pathology of the extremities.  A May 1985 
record notes that the Veteran complained of some soreness in 
the upper dorsal and cervical area.  In June 1985, the 
Veteran complained of pain developing in mid dorsal area with 
radiation around left rib cage while at work after doing 
heavy lifting at that time.  In November 1987, the Veteran 
was seen for pain in the right S-1 area and area of right 
piriformis muscle of six weeks duration.  No history of 
injury.  He had been remodeling his home.  He notices acute 
pain after sitting or squatting for awhile while working.  
The Veteran was seen again in November 1988 for persistent 
pain in the right S-1 area over right trochanter and right 
piriformis muscle.  A December 1988 X-ray of the lumbar spine 
showed some early degenerative changes of the lower lumbar 
spine and right hip.  A March 1997 record notes that acute 
pain developed in lower thoracic and upper lumbar spine at 
work when lifting a beam.  X-rays of thoracic and lumbar 
spine show moderately advanced degenerative disc disease.  CT 
scan of the lumbar spine shows disc changes with bulging at 
L3-4 and L4-5, but no evidence of disc herniation.  April 
1997 and May 1997 record notes that the Veteran's 
chiropractic physician advised him that he could never return 
to his regular employment.  A September 1999 record notes 
that the Veteran is completely disabled from construction 
work.  

In a June 1997 independent medical examination report, J.G. 
Suelzer, M.D., noted that the Veteran stated he had low back 
pain, on a yearly basis, during the past 27 years he has been 
employed as a high iron worker.  The Veteran stated that the 
problem "goes with the job."  The Veteran related his 
current back problems to a work injury that occurred in March 
1997.  At that time, he and another worker were moving a 200 
pound steel beam when the Veteran felt something "give" in 
his spine.  X-rays were obtained showing degenerative 
changes.  Health history was negative for prior back 
problems.  In April 1996, the Veteran and a working partner 
were shocked.  The Veteran stated that he hurt his low back 
helping to carry the partner's body downstairs at work.  In 
the summary, Dr. Suelzer notes that the Veteran complains of 
severe pain in the thoracic spine and resolving pain in the 
lumbar spine area which he relates to a lifting accident in 
March 1997.  He related a lengthy history of prior back 
problems related to his work for a number of employers and 
which he indicates "goes with the job" of iron worker.  The 
doctor opined that in March 1997 the Veteran sustained acute 
sprains of his thoracic and lumbar spine areas, superimposed 
upon definitely pre-existing degenerative changes in these 
areas.  

In an April 1998 medical record, J.B. Wessinger, M.D., stated 
that x-rays of the Veteran's thoracolumbar spine showed very 
minimal degenerative changes in his spine, which are 
commensurate with his age.  

A June 1998 Social Security disability determination found 
that the Veteran was disabled with a primary diagnosis of 
affective disorders and disorders of the back, discogenic and 
degenerative.  

In a January 2002 State of Michigan mental status examination 
the Veteran reported that he sustained back impairment and 
that he was severely injured in an accident while working at 
Dow Chemical Co.  The Veteran has since re-injured his back, 
resulting in his present back impairment.  

In February 2006, the Veteran submitted a claim for service 
connection for a low back condition, which he asserted he has 
suffered with since active military service.
 
In a March 2006 letter, J.C. Eyke, M.D., stated that he was 
writing on behalf of the Veteran who has had problems with 
his back since the 1960s.  He has severe degenerative changes 
at the L4-5 level with a disc herniation.  

After carefully considering the pertinent evidence, to 
include the Veteran's assertions, the Board finds that the 
preponderance of the evidence weighs against the claim.

In this case, the first post service that the Veteran 
complained of back pain was in June 1985 when he had pain in 
the mid dorsal area.  At that time, the Veteran  noted the 
pain occurred while he was at work and after doing heavy 
lifting.   Thereafter, the Veteran was periodically seen for 
complaints of pain in the right S-1 area.  A December 1988 X-
ray of the lumbar spine showed early degenerative changes of 
the lower lumbar spine, more than 15 years after discharge.  
Clearly, such time period is well beyond the presumptive 
period for establishing service connection for arthritis.  
Furthermore, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

Thereafter, March 1997 private medical records reflect that 
the Veteran developed pain in the lower thoracic and upper 
lumbar spine while he was at work and continued to pursue 
treatment for a back disability that he related to a work 
related injury.  The Veteran was subsequently disabled from 
employment due to his work related back disability and was 
awarded Social Security Disability benefits.  

Significantly, the private medical records all discuss the 
Veteran's low back disability in relation to his work related 
trauma.  In this regard, the Board points out that none of 
the medical records include any suggestion by the Veteran 
that he had sustained an injury to his back in service or 
that the Veteran had related his current back disability to 
service.  On the contrary, the Veteran consistently related 
his back disability to his work related injury in March 1997.  
Moreover, it was not until the Veteran submitted his claim in 
February 2006 that the Veteran associated his back disorder 
with service and thereafter submitted a letter from Dr. Eyke 
who reiterated the Veteran's assertion that he has had 
problems with his back since the 1960s.  His statements, 
thus, were made in the context of a claim for monetary 
benefits, and are not consistent with other evidence of 
record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a Veteran's testimony simply because 
the Veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  See also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, the Board 
does not find the Veteran's contentions of continuity of 
symptomatology in this matter as being credible, again, the 
medical records show that the Veteran consistently related 
his back condition to his work, at one point stating that his 
back problem "goes with the job."  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that 
the Board is obligated to determine the credibility of lay 
statements).  Moreover, when seen for other disorders in the 
early 1980's there was no report of back pain or treatment 
therefore.



B.  Cyst, left kidney

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all Veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 
C.F.R. § 3.307(a)(6)(iii) (2009).

If a Veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996). 

Initially, the Board notes that as the RO previously 
determined that the Veteran served in Vietnam, exposure to 
Agent Orange is presumed.  However, mere exposure is not 
sufficient to establish service connection.  It must still be 
demonstrated that the cyst, left kidney, is the result of 
this exposure.  In this regard, a cyst of the left kidney is 
not one of the disabilities that can be presumed to be the 
result of Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  
Moreover, there is no medical opinion that relates the 
Veteran's cyst, left kidney to Agent Orange. Therefore, 
service connection for cyst, left kidney based on exposure to 
Agent Orange is not established.

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to herbicides may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 
3.303.

In this regard, the Veteran's STRs are negative for 
complaints, symptoms, findings or diagnosis of a cyst, left 
kidney.  

Post-service medical evidence reflect that a CT of the 
abdomen in June 2006 first diagnosed the Veteran with a cyst, 
left kidney.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claim disability is a factor that weighs 
against a claim for service connection. See Maxson, 230 F.3d 
at 1333.

Additionally, there is no competent medical evidence or 
opinion that the Veteran's diagnosed cyst, left kidney is 
related to his military service, to include Agent Orange 
exposure -and neither the Veteran nor his attorney has 
presented, identified, or even alluded to the existence of 
any such opinion.  In short, there is no competent medical 
evidence to support the claim for service connection for 
cyst, left kidney.

C.  TMJ, to include as secondary to service-connected PTSD

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury. Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  Id.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 
C.F.R. § 3.310(b).

The initial requirement for establishing a valid claim for 
service connection, on a direct or a secondary basis, 
consists of evidence of a current disability, as mentioned 
above, and with regard to the Veteran's claimed TMJ, this 
objective criterion has not been met.  

Initially, neither the Veteran's STRs nor post-service 
medical records demonstrate treatment for or a diagnosis of 
TMJ.  

In a January 2006 letter, R.I.M., D.D.S stated that the 
Veteran gave a history of clenching his teeth during a 
stressful episode, which involved filling out his paperwork.  
He had a fractured porcelain from the facial of a bridge in 
the upper left anterior region.  TMJ was not diagnosed.

A September 2007 VA dental and oral examination report 
reflects that the VA examiner thoroughly reviewed the claims 
file, to include the Veteran's STRs.  The examiner noted that 
none of the STRs mentioned TMJ problems or trauma to oral and 
maxillofacial structures.  The examiner noted that the 
Veteran had a problem with bruxism and the date of onset was 
1997.  The Veteran stated that he has been grinding his teeth 
since 1997.   The Veteran stated that from 1968 through May 
1970 he sustained injuries to his lower front teeth while on 
active duty.  He was involved in several altercations with 
anti-war protestors.  Broken teeth have been restored with 
crown restorations.  The Veteran denied any TMJ problems at 
this time.  The Veteran has been receiving regular dental 
care since 1970.  Physical examination was negative.  X-rays 
showed that multiple endodontic procedures have been 
completed.  The diagnosis was bruxism.  The VA examiner 
stated that a review of the Veteran's dental record from 
active duty showed that the Veteran received routine dental 
care during that time.  There was no documentation in the 
available records to indicate oral and maxillofacial trauma 
or development of TMJ problems.  The Veteran claimed no TMJ 
problems at this visit.  He furthered that a bite splint 
should be considered if the Veteran develops a TMJ problem in 
the future.

In this case, there are no complaints or findings to identify 
in TMJ in any of the medical records associated with the 
claims file.  Significantly, moreover, the September 2007 VA 
dental examiner noted that the Veteran denied any TMJ 
problems and that there was no documentation in the claims 
file of oral and maxillofacial trauma or the development of 
TMJ problems.  The diagnosis was bruxism.  While the 
Veteran's attorney asserts in the August 2008 substantive 
appeal that bruxism is synonymous with TMJ, the Board 
disagrees.  Bruxism is clenching of the teeth, associated 
with forceful lateral or protrusive jaw movements, resulting 
in rubbing, gritting or grinding together of the teeth.  
Stedman's Medical Dictionary 254 (27th ed. 2000).  While TMJ 
is the chronic or impaired function of the temporomandibular 
articulation, referring to the dysfunction of the joint of 
the lower jaw.  Stedman's Medical Dictionary 552, 1793, 1839 
(27th ed. 2000).  Hence, whereas here, the competent evidence 
establishes that the Veteran does not have the disability for 
which service connection is sought, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In the instant appeal, the claim for service 
connection for TMJ must be denied because the first essential 
criterion for the grant of service connection-competent 
evidence of the disability for which service connection is 
sought-is not met. 

D.  Hearing loss and tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a Veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Initially, the Board notes that the Veteran's April 1970 
separation examination report indicate normal bilateral 
hearing, with a result of 15/15 for both ears using whispered 
voice tests.  There were no abnormalities of the ears at 
discharge and there were no complaints or findings pertaining 
to hearing loss or tinnitus.

However, the absence of in-service evidence of hearing loss 
or tinnitus is not fatal to a claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Private medical records from J. W. Long, D.O, dated from 
April 1979 to February 1991 are negative for complaints, 
findings, or diagnosis regarding hearing loss or tinnitus.  
In fact, these records note that the Veteran's hearing was 
normal.  It was noted that the Veteran performed construction 
work.   In October 1997, the Veteran was prescribed Elavil.  
It was noted that in August 1998 the Veteran had a hearing 
test, and the report received showed hearing was essentially 
normal.  An October 1998 record from Dr. Long notes that the 
Veteran has been bothered by tinnitus and was taking Niacin 
with no noticed improvement.  An October 2000 physical 
examination report reflects that the Veteran's "TMs" were 
normal and hearing was good.

In a January 1998 Manistee-Benzie Community Mental Health 
services psychiatric evaluation report, the Veteran stated 
that he took Elavil; however, the Elavil caused severe 
tinnitus.  It was noted that the Veteran was tapered off 
Elavil.  

In a February 1998 application for Social Security 
Administration benefits, the Veteran stated that in October 
1997 ringing in the left ear started (tinnitus) and that 
Elavil seemed to have triggered tinnitus.  

Private medical records from J.B. Hengy, D.O, dated from May 
2000 to November 2001 reflect that the Veteran was seen for 
complaints of tinnitus.  In April 2001, the temporomandibular 
joints were evaluated and there was full range of motion 
noted and they were nontender.  In an October 2001 record it 
was noted that the Veteran related all of his ringing and ear 
problems to the larium exposure he had several years ago.  
Impressions included sensorineural hearing loss and 
subjective tinnitus.  

In a May 2005 letter, J. B. Hengy, D.O., stated that he had 
been following the Veteran since December 1995 regarding 
chronic ear problems.  He has suffered from recurrent bouts 
of otitis externa and longstanding sensory neural hearing 
loss.  The Veteran was exposed to Agent Orange during Vietnam 
and had developed the onset of his ear problems following 
that exposure.  His last formal audiogram from April 2003 
revealed a down sloping high frequency sensory neural hearing 
loss in the right and left ear.  

In a June 2005 letter, the Veteran complained of ringing in 
his ears for at least eight years.  

In an August 2005 VA form 21-4138, the Veteran submitted a 
claim for service connection for hearing loss and tinnitus.  
He asserted that while in San Diego, California he did a 
pressure check in 1968 and cracked his ear drum.  He stated 
that he never reported this because he wanted to go on 
submarines.

In an August 2007 letter,  J.B. Hengy, D.O. stated that since 
December 1995 they have evaluated and treated the Veteran for 
chronic otitis externa and ear infections.  The Veteran noted 
that off and on since service he has had problems with his 
ears.  He also had been worked up and had an evaluation for 
severe tinnitus.  The Veteran had a negative MRI study of the 
brain, temporal bone, and inner ear in 1998.  The Veteran has 
documented high-frequency sensorineural hearing loss in both 
the right and left ear and this was stable with his last 
audiogram from July 2005.  He still has intermittent bouts of 
flareup of his subjective tinnitus.   

A September 2007 VA audiological examination report reflects 
that the Veteran claims file and service treatment records 
were reviewed.  The Veteran complained of bilateral tinnitus 
since 1997 which the Veteran attributed to his history of 
military noise exposure.  In service, the Veteran asserted he 
was exposed to hearing disturbances from shooting various 
weapons, bombs, etc.  Also, extremely loud engine exhaust 
noise from U.S. naval ships and from loading and unloading 
planes.  The Veteran stated his general quarters was at a 50 
caliber machine gun.  Also, in Vietnam he fired a 30 caliber 
machine gun, mostly an M14 rifle and at time, a 45 caliber 
pistol.  Post service the Veteran was a Union iron worker 
from 1970 to 1997 (welder and fabricatory).  He stated that 
he had routine use of hearing protection.  He first noticed 
hearing problems since his retirement in 1997.  The Veteran 
described recreational noise exposure from a firearm in deer 
season, but not in recent years.  He was motorcycle 
operator/owner from 1976 to 1978 and from 2001 to the 
present.  Also a history of periodic carpentry with power 
tools for home remodeling projects.  The Veteran said he had 
a history of ear infections, but could not recall the onset 
or circumstances.  He also stated he had a perforated eardrum 
in 1968 from a pressure test for submarines.  The Veteran 
gave a history of tinnitus in both ears that has been 
constant since 1997.

Audiometric testing revealed that pure tone decibel 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
25
30
LEFT
25
20
20
50
55

The Veteran's speech discrimination score on the Maryland CNC 
word list was 94 percent in the right ear and 94 percent in 
the left ear.  Otoscopy showed tympanic membranes intact and 
normal in color and appearance, both ears.  Immittance 
results were consistent with normal middle ear function, both 
ears.  Summary of audiologic test results revealed right ear 
hearing loss not disabling pursuant to 38 C.F.R. § 3.385 and 
left ear sensorineural hearing loss, normal to moderate.  

The VA examiner commented that the Veteran exited military 
service in May 1970 with normal bilateral hearing sensitivity 
for the whispered voice test and spoken voice test.  Although 
these tests are known to be insensitive to his frequency 
noise-induced hearing loss, they have a high degree of 
sensitivity for detecting hearing impairment, which is 
reported to between 80 percent and 100 percent with 
specificities of 82 to 89 percent for detecting a 40 decibel 
hearing loss at 1KHz and 4KHz in the better ear according to 
medical references.  The Veteran's hearing tests in service 
indicated he had normal bilateral hearing sensitivity and no 
hearing disability at the time of his military separation.  
On September 2007, the Veteran attributed his hearing loss to 
his noise exposure during military service; however, he self 
reported that he first noticed his hearing disturbances after 
he retired in 1997, 27 years after his military separation.  
There was no evidence of complaints of hearing loss, tinnitus 
or treatment for acoustic trauma during military service.  
There was no evidence to establish chronicity or continuity 
of car.  His September 2007 audiology examination was the 
first documentation of hearing test since the Veteran's 
military separation.  The examiner referenced 2005 findings 
from the Institute of Medicine's "landmark study" noise and 
military service implications for hearing loss and tinnitus 
which indicated anatomical and physiological data on recovery 
(animal studies) suggested that it was unlikely that noise 
induced hearing loss has a delayed onset or can be 
progressive or cumulative.  That is noise-induced hearing 
loss and associated noise-induced tinnitus have an onset 
immediately during and following the exposure to hazardous 
noise.  Therefore, any hearing loss sustained after the 
Veteran's military discharge was not due to any effects of 
noise exposure during his period of military service.  This 
is consistent with normal findings at separation, and 
negative complaints for many years thereafter.

The VA examiner furthered that the May 2005 letter from Dr. 
Hengy reported that the Veteran had bouts of otitis externa, 
bilateral tinnitus, and longstanding sensorineural hearing 
loss since the Veteran's exposure to Agent Orange in Vietnam.  
The VA examiner stated that Agent Orange is not known to 
cause hearing loss.  Otitis externa rarely causes 
sensorineural hearing loss.  And the Veteran has consistently 
reported that his bilateral tinnitus began after his 
retirement from his civilian occupation in 1997.  The 
Veteran's present hearing loss showed an asymmetrical, high 
frequency sensorineural hearing loss worse in his right ear.  
A 1998 MRI study of the brain, temporal bone, and inner ear 
rule out an acoustic tumor as the etiology of his hearing 
gloss.  Therefore, the Veteran has a very high likelihood of 
having a noise-induced etiology of his present hearing loss.  
The degree of any noise-induced hearing loss is highly 
correlated with the intensity of the noise and the length of 
the time of the exposure.  The Veteran served three and a 
half years in the military as a Yeoman.  He has a history of 
37 years of occupational noise exposure in civilian life as 
an iron worker.  There was not a 50/50 relationship between 
his military noise exposure and civilian noise exposure.  His 
exposure to hazardous noise in civilian life was far greater 
than his exposure to hazardous noise in the military.  
Therefore, the nexus with military service was far less than 
a 50/50 probability relationship compared to his exposure to 
hazardous noise in civilian life.  Based on the 
aforementioned evidence, the VA examiner opined that the 
Veteran's left ear hearing loss was less likely than not due 
to his history of military noise exposure or any event during 
service. 

With regard to tinnitus, the VA examiner noted that the 
Veteran has consistently reported having tinnitus since 
approximately 1997.  Since that time, he has been on a number 
of medications that can either cause or aggravate a noise-
induced tinnitus.  In 1998, the Veteran attributed his 
tinnitus to the Elavil he was taking.  The VA examiner stated 
that Elavil can cause tinnitus as well as the Ambien that the 
Veteran   has been taking.  Therefore, it was the VA 
examiner's opinion that the Veteran's bilateral tinnitus was 
not due to his history of military noise exposure and was 
more likely than not due to the medication he has been taking 
since about 1997.

The Veteran, through his attorney, submitted articles 
regarding statistical analysis of hearing loss among Navy 
Personnel, and articles regarding tinnitus. 

First addressing the question of current disability, the 
Board points out that the competent evidence shows that the 
Veteran does not have right ear hearing loss to an extent 
recognized as a disability for VA purposes (see 38 C.F.R. § 
3.385).  

With regard to the left ear, the Veteran is shown to have 
hearing loss for VA purposes.  In addition, the Veteran is 
competent to assert that he has ringing in ears, or tinnitus 
(see Charles v. Principi, 16 Vet. App. 370 (2002)).  In any 
event, the Board notes that, even if both of the claimed 
disabilities were credibly shown, each claims for service 
connection would have to be denied on the basis of medical 
nexus to service.

The Board acknowledges the Veteran's account of his inservice 
noise exposure. However, there is no indication of any 
hearing problems, to include tinnitus, in his STRs.  His 
hearing was found to be 15/15 on whispered voice testing 
conducted as part of his separation examinations.

Further, there is no competent medical evidence on file of 
either a hearing loss disability, as defined by 38 C.F.R. § 
3.385, until the September 2007 VA medical examination, or 
tinnitus until as reported by the Veteran to have started in 
October 1997, more than 35 years and more than 25 years, 
respectively, after the Veteran's separation from his active 
service.  The Board notes that while the Veteran has 
submitted private audiometric findings, they are comprised of 
uninterpreted graphic representations of audiometric data.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Board may 
not interpret graphical representations of audiometric data).  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that Veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

Further, the only medical opinion to address the etiology of 
the Veteran's current hearing loss disability weighs against 
the claim.  As indicated above, the September 2007 VA 
audiological examiner performed a very thorough review of the 
claims file and examination, to include the Veteran's 
assertions.  The VA examiner discussed the significance of 
the whispered voice test results on the Veteran's separation 
examination.  In addition, the examiner referenced a medical 
study from the Institute of Medicine specifically dealing 
with military service implications from noise exposure on  
hearing loss and tinnitus to support his opinion.  The VA 
examiner indicated that there was no evidence to establish 
chronicity or continuity of symptoms.  Also discussed was the 
Veteran occupational noise exposure for thirty seven years 
post-service as an iron worker in comparison to the Veteran's 
military noise exposure for four years during service.  
Finding that the Veteran had a very high likelihood of having 
a noise-induced etiology of his present hearing loss, the VA 
examiner commented that the degree of any noise-induced 
hearing loss is highly correlated with the intensity of the 
noise and the length of time of the exposure.  The VA 
examiner concluded that the Veteran's hazardous noise 
exposure in civilian life was far greater than his exposure 
to hazardous noise exposure in the military.  The VA examiner 
ultimately opined that the Veteran's left ear hearing loss 
was less likely than not due to the Veteran's history of 
military noise exposure or any event during service.  

With regard to the Veteran's tinnitus, the VA examiner noted 
that the Veteran has consistently reported having tinnitus 
since about 1997, which the Board also finds is consistent 
with the evidence of record.  The VA examiner discussed that 
medication the Veteran has taken since that time, 
specifically Elavil and Ambien, can cause tinnitus.  
Therefore, he opined that the Veteran's bilateral tinnitus 
was not due to his history of military noise exposure and was 
more likely than not due to the medication he had been taking 
since 1997.  It is noted that now the appellant is service 
connected for posttraumatic stress disorder (PTSD) rated 70 
percent disabling.  This has been effective as of December 
2003.  Medical records show that he has been taking Elavil 
for many years for psychiatric symptoms, that now are service 
connected.  Thus, as the tinnitus has been attributed to that 
disorder, a basis of secondary service connection is 
demonstrated based on the evidence of record.  With 
resolution of reasonable doubt in his favor, secondary 
service connection is granted.  38 C.F.R. §§ 3.102, 3.310.

The Board finds that the September 2007 examiner's opinion 
constitutes probative evidence on the medical nexus question 
based as it was on review of the Veteran's documented medical 
history and assertions and examination.  The examiner 
explained the reasons for his conclusions (to include an 
accurate recitation of the medical evidence and Veteran's 
statement in the claims file that were considered as well as 
providing a discussion of relevant medical literature).  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, 
neither the Veteran nor his attorney has presented or 
identified any contrary medical opinion that would, in fact, 
support the claim for service connection for hearing loss.  
The Board also points out that VA adjudicators are not free 
to ignore or disregard the medical conclusions of VA medical 
professionals, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).

While the Veteran has referred to some clinical literature 
concerning hearing loss that literature does not discuss the 
particulars of his claims.  Hence, the literature is not a 
sufficient basis upon which to grant service connection.  As 
a lay person, the appellant's reliance on a medical treatise 
is not a medical opinion addressing the etiology of his 
hearing loss.  Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(treatise evidence cannot simply provide speculative generic 
statements not relevant to the Veteran's claim," but, 
"standing alone," must include "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 
(1998)). 

E.  Pulmonary tuberculosis (TB) 

As noted above, the initial requirement for establishing a 
valid claim for service connection consists of evidence of a 
current disability, and with regard to the Veteran's claimed 
pulmonary TB, this objective criterion has not been met.  

Service treatment records do not reflect any findings or 
complaints of tuberculosis.

There is no evidence of active tuberculosis within the first 
post-service year, and no basis to presume its onset in 
service. 

The post-service treatment records reflect that in a November 
1990 health record from the Military Sealift Command in 
Bayonne, New Jersey, the Veteran was shown to have had a 
"PPD" positive convertor.  A February 1991 private medical 
record from Dr. Long notes that while sailing with the 
Merchant navy, the Veteran   apparently had a positive 
tuberculosis skin test and x-rays showing old tubercular 
changes.  He then underwent screening for tuberculosis in 
June 1993, a tuberculosis skin test was negative.
 
A May 2001 pulmonary medicine associate's record notes that 
films were taken in March and they showed irregular opacities 
present in the lower and middle zones.  These findings were 
consistent with a diagnosis of bilateral interstitial 
fibrosis due to asbestosis.  Pulmonary tuberculosis was not 
diagnosed.

In a January 2005 letter, R. Schmoke, M.D. stated that the 
Veteran has a past medical history of tuberculosis affecting 
the right lung.  He had a lung biopsy done while serving in 
the military sealift command while stationed in New Jersey.  
In this case, while the doctor reiterated the Veteran's 
assertions he did not diagnosis the Veteran with pulmonary 
tuberculosis.  Evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

Although the Veteran asserts that he was previously diagnosed 
with tuberculosis, a positive PPD test is not the same thing 
as a medical diagnosis of active tuberculosis; nor is it by 
itself considered a disability that can be service-connected.  
Rather, a PPD test result is considered to be a laboratory 
finding used in exploring a possible diagnosis of 
tuberculosis; purified protein derivative examination is used 
to test for exposure to Mycobacterium tuberculosis.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 
2003).  Thus, service connection will not be available based 
solely on a showing of a positive PPD skin test, there must 
be a showing of active tuberculosis.

The Veteran apparently believes that he was exposed to 
tuberculosis in Vietnam, but the absence of symptoms in his 
STRs and separation physical examination and the passage of 
many years between his discharge and the first identification 
of a positive PPD (as noted above is not an actual diagnosis 
of tuberculosis) runs contrary to his belief.  However, in 
the absence of any history of active tuberculosis, the 
question of etiology of any such exposure is moot.

Hence, whereas here, the competent evidence establishes that 
the Veteran does not have the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant appeal, the claim for service connection for 
pulmonary tuberculosis must be denied because the first 
essential criterion for the grant of service connection-
competent evidence of the disability for which service 
connection is sought-is not met. 

F.  All disabilities

In addition to the medical evidence, the Board has considered 
the Veteran's assertions and those by his attorney, on his 
behalf; however, this evidence does not provide any basis for 
allowance of any of the claims discussed above, except for 
tinnitus.  The Board notes that the Veteran is competent to 
offer evidence as to facts within his personal knowledge, 
such as the occurrence of an in-service injury, and his own 
symptoms.  However, medical questions of diagnosis and a 
medical relationship to service, to include due to Agent 
Orange exposure, are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137- 38 
(1994).  As a layman without the appropriate medical training 
or expertise, the Veteran simply is not competent to render a 
probative (persuasive) opinion on such medical matters, to 
include current diagnosis and relationship to service.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, his own assertions in this regard have no 
probative value.

Under these circumstances, the Board concludes that the 
claims for service connection for a chronic low back 
disability; a cyst, left kidney; TMJ, to include as secondary 
to PTSD; hearing loss, and pulmonary tuberculosis, must each 
be denied.  Service connection for tinnitus is granted.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable in this appeal except for the 
claim concerning tinnitus.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a chronic low back disability is 
denied.

Service connection for a cyst, left kidney, is denied.

Service connection for temporomandibular joint disease (TMJ), 
to include as secondary to service-connected PTSD, is denied.

Service connection for tinnitus is granted.

Service connection for hearing loss is denied.

Service connection for pulmonary tuberculosis is denied.  



____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veteran  s Affairs


